       Case 2:21-mc-00206-JWL-JPO Document 1 Filed 05/19/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CONSUMER FINANCIAL PROTECTION
BUREAU,                                             Civil Case No. 21-206
               Petitioner,
               v.
INTEGRITY ADVANCE, LLC and
JAMES R. CARNES,

               Respondents.


    PETITION TO ENFORCE THE BUREAU’S JANUARY 11, 2021 FINAL ORDER

       1.      This petition brought by the Consumer Financial Protection Bureau (Bureau),

pursuant to Section 1053 of the Consumer Financial Protection Act (CFPA), 12 U.S.C. §

5563(d), seeks enforcement against Integrity Advance, LLC (Integrity Advance), and James R.

Carnes (Carnes) of the Bureau Director’s Final Order, issued on January 11, 2021 (Bureau Final

Order). 1 In support thereof, the Bureau submits the accompanying Memorandum of Law and

Declaration of Stephen C. Jacques. In further support the Bureau alleges:

       2.      The Bureau Final Order required that Integrity Advance and Carnes pay

restitution of $38,453,341.62. The Order also required Integrity Advance to pay a civil money

penalty of $7,500,000 and Carnes to pay a civil money penalty of $5,000,000. Respondents were

required either to make payment to the Bureau or if they sought appellate review, they could pay

the restitution and civil money penalties into an acceptable escrow account in lieu of making



1
 Final Order, Integrity Advance, LLC and James R. Carnes, CFPB No. 2015-CFPB-0029 (Jan.
11, 2021) [Dkt. 309] (attached to Jacques Decl. as Exhibit C)
                                                1
       Case 2:21-mc-00206-JWL-JPO Document 1 Filed 05/19/21 Page 2 of 6




payment to the Bureau. Respondents were also ordered to cooperate with the Bureau in

determining the identity, location, and amount of restitution due to each consumer entitled to

redress. Respondents were ordered to comply within 30 days of service of the Bureau Final

Order (i.e., February 11, 2021).

       3.      On February 9, 2021, Respondents filed a motion requesting that the Bureau

Director stay the Bureau Final Order pending Respondents’ then-upcoming appeal in the court of

appeals.

       4.      On February 10, 2021, Respondents filed a petition for judicial review of the

Director’s Jan. 11, 2021 Final Order in the U.S. Court of Appeals, 10th Circuit. See Petition for

Review, Integrity Advance v. CFPB, No. 21-9521 (10th Cir. Feb. 10, 2021).

       5.      On March 9, 2021, the Bureau Acting Director filed an order denying

Respondents’ motion for stay pending appellate review but granting their request for a 30-day

stay to allow them to seek a stay from the 10th Circuit, U.S. Court of Appeals. Order Denying

Motion to Stay, Mar. 9, 2021 (Agency Stay Denial). 2

       6.      The Bureau Final Order became effective after the temporary administrative stay

had expired on April 7, 2021.

       7.      Respondents have not applied for a stay from the Court of Appeals.

       8.      Respondents have not paid redress and penalties to the Bureau, nor have they

deposited the required funds into an escrow account as permitted under the Bureau Final Order.

Respondents are therefore in violation of the Bureau Final Order.




2
 Order Denying Motion for Stay, Integrity Advance, LLC and James R. Carnes, CFPB No.
2015-CFPB-0029 (Mar. 9, 2021) [Dkt. 313] (attached to Jacques Decl. as Exhibit D)
                                                2
       Case 2:21-mc-00206-JWL-JPO Document 1 Filed 05/19/21 Page 3 of 6




                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction over this statutory action to enforce the

Bureau Final Order pursuant to 12 U.S.C. § 5563(d)(1). This Court has personal jurisdiction

over Integrity Advance and Carnes pursuant to 12 U.S.C. § 5563(d)(1) and Fed. R. Civ. P. 4.

       10.     Venue is proper in this Court pursuant to 12 U.S.C. § 5563(d)(1) and 28 U.S.C.

§§ 1391(b) and 1395(a).

                                       DESIGNATION OF TRIAL

       11.     Petitioner requests a hearing in this matter be conducted in Kansas City, KS. 3

                                                 PARTIES

       12.     The Bureau is an agency of the United States charged with regulating the offering

and provision of consumer-financial products or services under “Federal consumer financial

laws,” 12 U.S.C. § 5491(a). The Bureau is authorized and empowered to conduct hearings and

adjudication proceedings that can result in the issuance of agency orders to ensure or enforce

compliance with Federal consumer financial laws. 12 U.S.C. § 5563.

       13.     Defendant James R. Carnes is a natural person residing at 2700 Verona Rd,

Mission Hills, KS, an address located in this district, and was both a founder and chief executive

officer of Integrity Advance. Carnes is subject to the Bureau Final Order.

       14.     Integrity Advance is a Delaware limited-liability company that originated and

serviced short term loans to consumers. Integrity Advance operated an office in Westwood, KS.

Integrity Advance is subject to the Bureau Final Order.




3
 Petitioner is requesting a hearing, rather than trial, since this is an application for enforcement
of an agency order pursuant to 12 U.S.C. § 5563(d).
                                                  3
       Case 2:21-mc-00206-JWL-JPO Document 1 Filed 05/19/21 Page 4 of 6




             BUREAU FINAL ORDER AND RESPONDENTS’ FAILURE TO COMPLY

       15.     Section 5563(d) provides that the Bureau may apply to a United States District

Court for the enforcement of “any effective and outstanding notice or order issued under this

section” and that court “shall have jurisdiction and power to order and require compliance.” 12

U.S.C. § 5563(d)(1).

       16.     Consistent with the statutory language of section 5563(d), and cases interpreting

identical statutory language concerning the judicial review of administrative proceedings of other

financial regulators, the Bureau need only establish the following: (1) the Bureau, pursuant to its

authority under the relevant provisions of the CFPA, issued and served Respondents the Bureau

Final Order, (2) the Bureau Final Order is “effective and outstanding,” and (3) Respondents have

failed to comply with the Bureau Final Order. See Off. of Thrift Supervision v. Paul, 985 F. Supp.

1465, 1470-72 (S.D. Fla. 1997) (enforcing OTS order under 12 U.S.C. § 1818(i)(1)); United

States v. Leuthe, 2002 WL 442840, at *5 (E.D. Pa. Mar. 20, 2002) (enforcing FDIC order under

12 U.S.C. § 1818(i)(1)); c.f. Fed. Home Loan Bank Bd. v. Hooper, 656 F.Supp. 719, 720 (W.D.

Va. 1986) (enforcing FHHLB order under 12 U.S.C. § 1464(d)(8)(A)).

       17.     The Bureau Final Order was issued on January 11, 2021, sets forth the specific

violations of Federal consumer financial law by Respondents, and provides a statement of the

reasons or basis for the Director’s actions and the findings of fact upon which the decision was

predicated. 12 U.S.C. § 5563(b)(3); 12 C.F.R. § 1081.405(c). The Bureau served the Bureau

Final Order on Integrity Advance and Mr. Carnes through their counsel via electronic mail on

January 11, 2021.

       18.     The Bureau Final Order required that Respondents pay redress and penalties

within 30 days of service of that order, and the Acting Director’s March 9, 2021 order denying



                                                 4
        Case 2:21-mc-00206-JWL-JPO Document 1 Filed 05/19/21 Page 5 of 6




Respondents’ motion for a stay gave Respondents an additional 30 days to seek a stay from the

court of appeals. The Bureau Final Order thus became effective after the stay expired on April 7,

2021.

        19.    Respondents have not paid redress and penalties to the Bureau, nor have they

deposited the required funds into an escrow account as permitted under the Bureau Final Order.

        20.    Respondents have therefore failed to fully comply with the Bureau Final Order

duly served upon them.

        WHEREFORE, the Bureau Requests

               1. An order directing Integrity Advance, LLC, and James R. Carnes to show

                  cause why they should not be required to comply with the Bureau Final Order;

               2. An order directing Integrity Advance, LLC, and James R. Carnes to comply

                  fully with the Bureau Final Order; and

               3. Such other relief as this Court deems just and proper.



        Dated: May 19, 2021                         Respectfully submitted,

        CARA M. PETERSEN                            DUSTON J. SLINKARD
        Acting Enforcement Director                 Acting United States Attorney

        DEBORAH MORRIS                              _/s/ Christopher Allman____________
        Deputy Enforcement Director                 CHRISTOPHER ALLMAN

        ALUSHEYI WHEELER                            Assistant U.S. Attorney
        Assistant Litigation Deputy                 500 State Avenue, Suite 360
                                                    Kansas City, KS 66101
        /s/_Stephen C. Jacques______________        Tel. 913-551-7630
        STEPHEN C. JACQUES (D.C. 464413)            Fax 913-551-6541
        BENJAMIN J. CLARK (Ill. 6316861)            Chris.Allman@usdoj.gov
        BRADLEY H. COHEN (D.C. 495145)              KS S. Ct. No. 14225

        Senior Litigation Counsel
        Consumer Financial Protection Bureau

                                                5
Case 2:21-mc-00206-JWL-JPO Document 1 Filed 05/19/21 Page 6 of 6




1700 G Street, N.W.
Washington, D.C. 20552
Phone: 202-435-7368
Email: Stephen.jacques@cfpb.gov

                                      Attorneys for Petitioner
                                      Consumer Financial Protection Bureau




                                  6
